            Case 1:18-mj-00164-SAB Document
                       IN THE UNITED STATES 16  Filed 08/21/20
                                             DISTRICT   COURT Page 1 of 3
                                      For The
                          EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,                     Case No. 1:18-mj-00164-SAB

                  Plaintiff,                  DEFENDANT’S STATUS REPORT
v.                                            ON UNSUPERVISED PROBATION

JOSE VILLANUEVA,

                 Defendant.


       PURSUANT to an order of this Court the Defendant hereby submits her status report on

unsupervised probation:

       Convicted of:                 Operating a Motor Vehicle While Driver's License is Suspended
                                     or Revoked for a Conviction of Operating a Motor Vehicle Under
                                     the Influence Of Alcohol or Drugs With Knowledge of the
                                     Suspension or Revocation, in violation of CVC § 14601.2
       Sentence Date:                August 1, 2019
       Review Hearing Date:          September 3, 2020
       Probation Expires On:         August 2, 2021

CONDITIONS OF UNSUPERVISED PROBATION:
☒      Obey all federal, state and local laws; notify the court and, if represented by Counsel, your
       counsel of any change of address and contact number.

☒      Monetary Fines & Penalties in Total Amount of: $1,010.00 which Total Amount is made up
       of a Fine: $ 1,000.00 ;Processing Fee: $0; Special Assessment: $10.

☐      Community Service hours Imposed of: 0
        Case 1:18-mj-00164-SAB Document 16 Filed 08/21/20 Page 2 of 3
COMPLIANCE:

☐     Defendant has complied with and completed all conditions of probation described-above.

      Otherwise:

☒     Defendant has not been arrested, cited or charged with any federal, state or local criminal offenses since
      being placed on probation by this Court.

              If so, describe arrest/charge/citation (location, court, date & offense): Click here to enter text.

☒     To date, Defendant has paid $100.00

☐     To date, Defendant has performed Click here to enter text. hours of community service.


GOVERNMENT POSITION:
☒     The Government agrees to the above-described compliance.
☐     The Government disagrees with the following area(s) of compliance:


DATED: August 20, 2020                                   /s/ William Taylor
                                                         WILLIAM TAYLOR
                                                         Special Assistant United States Attorney


DEFENDANT’S REQUEST (OPTIONAL):
      In light of the information detailed in this status report, the defendant moves for the following:
      ☒       that the review hearing set for 9/3/2020 at 10:00 a.m.
              ☒       be continued to 12/10/2020 at 10:00 a.m.; or
              ☐       be vacated.
      ☐       that Defendant’s appearance for the review hearing be waived.


DATED: August 20, 2020                                   /s/ Matthew Lemke
                                                         MATTHEW LEMKE
                                                         Assistant Federal Defender
                                                         Attorney for Defendant




                                                     2 of 3
                                      ORDER 16 Filed 08/21/20 Page 3 of 3
              Case 1:18-mj-00164-SAB Document
         The Court having considered the defendant’s request,

         IT IS HEREBY ORDERED that the Defendant’s request is:

         ☐      GRANTED. The Court orders that hearing scheduled for September 3, 2020, be
                continued to December 10, 2020.

         ☒      DENIED.



IT IS SO ORDERED.

Dated:       August 21, 2020
                                                  UNITED STATES MAGISTRATE JUDGE




                                                 3 of 3
